Citation Nr: 1412773	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-14 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 1992 rating decision by the Chicago, Illinois Regional Office that denied service connection for the residuals of a back injury.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1972 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran submitted a VA Form 9 in December 2010, prior to the issuance of the April 2011 statement of the case in this appeal.  On that Form 9, he indicated a desire to appear at a Central Office hearing.  As he did not indicate a request for such a hearing in his substantive appeal, the Board in March 2014 sought clarification as to whether he maintained a desire for a hearing.  The Veteran responded in March 2014, declining the opportunity to appear before a Veterans Law Judge.

The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.


FINDINGS OF FACT

1.  The Veteran's November 1991 claim for service connection for the residuals of a back injury was denied in May 1992; he did not appeal that decision.  

2.  It is not clear that the correct facts were not before the rating panel in May 1992 or that the May 1992 rating decision contains an undebatable error that would have manifestly changed the outcome of the decision at that time.



CONCLUSION OF LAW

The May 1992 RO rating decision denying service connection for the residuals of a back injury was not clearly and unmistakably erroneous.  38 U.S.C.A. § 1110 (West 1991); 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1991); 38 C.F.R. § 3.105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran alleges that the May 1992 decision, in which the RO denied service connection for the residuals of a back injury, that the RO made clear and unmistakable error.  The Board has determined, after a review of the record, that he has advanced two arguments with the requisite specificity needed to assert such a CUE claim.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  First, he claims that the RO improperly mailed notices of two VA examinations (to which his failure to report played a central role in the denial of his claim) to an incorrect address, despite the fact that the RO should have been aware that he was involved in inpatient treatment in a VA facility at the time the notices were mailed.  Second, he asserts that the RO incorrectly found that the Veteran had suffered a pre-service spine injury that was not aggravated during service.

Initially, the Board notes that VA's duties to notify and assist imposed by Veterans Claims Assistance Act of 2000 are not applicable where CUE is claimed in RO decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002).  

Under 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  A claim of CUE is a form of collateral attack on an otherwise final rating decision by a VA regional office.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2000).  For CUE to exist, the Board must find that (1) either the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the outcome would have been manifestly different if the error had not been made; and (3) the error was based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  In other words, the error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In short, a disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

The Board first addresses the Veteran's argument that VA erred by sending notice of his scheduled VA examinations to the incorrect address.  Following the Veteran's November 1991 claim, the RO scheduled a spine examination for December 1991, and mailed notice of that examination to the mailing address the Veteran provided on his claim form.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994) (noting that there is a presumption of regularity under which it is presumed that government officials, including RO employees, have properly discharged their official duties).  After the Veteran failed to report for the examination, and the RO issued its May 1992 decision (mailed to the same Chicago, Illinois address), he subsequently responded, indicating his willingness to show up for an examination.  The RO scheduled and notified him of a new examination in August 1992; the Veteran again failed to appear for the examination.  

According to the Veteran's argument, he was living at the VA medical center in a homeless program during the time he was scheduled for the examinations, and, as the examination notifications were sent to his home address, rather than delivered to him at the medical center, he was unaware of his need to report.  In 2010, he submitted VA treatment records (records that were not in the claims file at the time of the May 1992 decision) that appear to indicate admission into the "CMRC," which, according to the Veteran, was the "Case Managed Residential Care."  He stated that he "only gave [the Chicago address] as the address of an emergency contact person and not as [his] residence."  It is not clear from the records as to whether he was actually living in a homeless residential program or not, however, and the last indication in the record of specific involvement with the CMRC is dated January 28, 1992.  

The Veteran's assertion in this regard does not meet the criteria for a clear and unmistakable error.  First, to the extent that VA mistakenly sent the notices to an incorrect address, and thus failed in its statutory duty to assist, such cannot be the basis for a CUE claim.  Caffrey, 6 Vet. App. at 384.

Further, it appears clear to the Board that the RO mailed the notices to the only address it had on record.  The Veteran provided VA with his Chicago address in November 1991, and only one month later, VA used that address to notify him of his scheduled examination, and there was no suggestion in the record at the time of the May 1992 adjudication of any other mailing address for the Veteran.  

To the extent that the Veteran claims he was receiving inpatient VA care, those inpatient treatment records were not in the claims file at the time of the May 1992 decision.  In all VA adjudications since July 21, 1992, the actual location of the records in the claims file would be irrelevant, as the Court of Appeals for Veterans Claims (Court) determined on that date that all VA treatment records are constructively of record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Court subsequently held that its decision in Bell does not extend retroactively to claims decided prior to July 21, 1992.  Damrel, 6 Vet. App. at 246.  The rating decision under scrutiny was issued in May 1992, before the Court's decision in Bell.  Thus, the VA treatment records that arguably indicated that the Veteran was living at a VA facility, rather than his stated address, were not of record at the time of the May 1992 adjudication.

The only address associated with the claims file for sending notification of the scheduled examinations was the Veteran's Chicago address.  The Board takes this opportunity to point out that between the date of the Veteran's claim, in which he provided the Chicago address, the RO sent at least three letters to the Veteran at that address: (1) notice of the December 1991 examination; (2) notice of the May 1992 decision; and (3) notice of the August 1992 examination.  While the Veteran claims to not have received the notices of the examinations, it is clear that he did receive the notice of the adjudication.  He responded to the notice of that adjudication in July 1992 on a VA Form 21-4138 that had been included with the notice of the May 1992 decision, and indicated his willingness to show up for a new examination.  Tellingly, he again listed his Chicago address on that July 1992 VA Form 21-4138, and did not indicate that he was living elsewhere.  Thus, contrary to his assertions, it is evident that he was receiving mail sent to the Chicago address, and thus he was properly notified of the December 1991 and August 1992 examinations.  [The Board acknowledges that it is discussing facts that were not of record at the time of the May 1992 adjudication; the Board does not rely on this discussion in its findings (as the failure in the duty to assist is not a basis for CUE), but believes the discussion assists in providing the complete appellate picture.]

The Veteran's other argument, that the RO improperly determined that he had a pre-existing disability that was not aggravated by service is also insufficient as a basis for finding CUE.  According to the May 1992 decision, the Veteran's back condition "existed prior to service and was not aggravated during the veteran's military service."  The RO's decision failed to properly address and apply the regulations governing the presumption of soundness, 38 C.F.R. § 3.304(b), and, were the presumption of soundness to be rebutted, whether a pre-existing disability was aggravated by service.  38 C.F.R. § 3.306.  The Veteran's enlistment examination failed to note any spine disability, and thus he was presumed sound upon entry, unless clear and unmistakable evidence demonstrated that an injury existed prior thereto.  38 C.F.R. § 3.304(b).  The only suggestion of a pre-existing back problem is in a narrative record associated with the Veteran's medical board examination.  According to that narrative, "[the Veteran] began having low back pain somewhat before entering the Air Force, however it becoming [sic] more severe since on active duty."  The narrative did not diagnose the Veteran with a pre-service disability.  Further, the medical board, while making a finding of "low back pain," likewise did not diagnose any spine disability.  The Board focuses not on the factual determination of the RO in its finding of a pre-existing disability, but the failure to apply the presumption of soundness correctly.  Such amounts to an improper application of a relevant regulation, and was thus in error.  Damrel, 6 Vet. App. at 245.

Despite the Board's finding of error in the May 1992 decision, it is not clear and unmistakable that the outcome would have been manifestly different if the error had not been made.  Id.  Though not addressed by the RO in the decision, there was at that time, no evidence whatsoever of a then-current spine disability as of May 1992.  The only records associated with the claims file at that time were the service treatment records, which, as noted, did not diagnose the Veteran with a spine disability.  As stated, the medical board examination only noted "lower back pain."  Even in his November 1991 claim, the Veteran did not assert that he had a back disability, only that he was seeking service connection for a "back injury."  As a current disability would be necessary for a grant of service connection, the result of the adjudication would not have been manifestly different; the RO would have still been required to deny the claim in May 1992.  Id.


ORDER

The claim of clear and unmistakable error in the May 1992 rating decision is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


